DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 8 February 2021. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims continuation status priority of US Application No. 16/538049 filed on 12 August 2019, US Application No. 15/042607 filed on 12 February 2016, and US Provisional Application No. 62/115333 filed on 12 February 2015. Applicant’s claim for the benefit of these prior filed applications is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  These claims recite “identifying a web client not included in said subset of web clients is a software robot.” This limitation appears to include a grammatical issue, and seems like it should recite either “identify a web client not included in said subset of web clients to be a software robot” or “identify a web client not included in said subset of web clients as a software robot.”
Appropriate correction is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10915923. This is a statutory double patenting rejection.

Subject Matter Eligibility
Under the 2019 PEG, at Prong One of step 2A examiners are to determine whether the claim recites a judicial exception. The present claims plainly do not recite any natural phenomena or law of nature, so the claims will be considered for whether they recite an abstract idea. The office has identified three groupings of abstract ideas that a claim may set forth: mathematical concepts, mental processes, and certain methods of organizing human activity. The present claims clearly do not set forth any mathematical concepts. The present claims cannot practically be performed in the human mind, and as such do not set forth a mental process. And the claims do not describe any fundamental economic principles or practices, do not describe any commercial or legal interaction, and do not describe the managing of personal behavior or relationships. As such, the claims do not set forth one of the certain methods of organizing human activity. Further, the claims do not appear to describe any plausible 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	
McLaughlin et al. (US 2015/0281263 A1) describes a typical prior art approach of providing extra “decoy” content to a device, and determining that the device is associated with a robot when the device accesses the “decoy” page. 
Kitts et al. (US 2008/0281606 A1) teaches presenting “trap” advertising content, and determining a device to be a robot when it accesses the trap content. Kitts additionally references an embodiment where “there is no link to the web page” [0074]. 
Staniford (US 2016/0182542 A1) discusses detecting a different form of malicious software agent through “rare transitions” (i.e., unlikely user interactions with a website), and gives a “rare transition” example of “a request for an obscure page to which there is no link at all from the previous page”. 
Feily et al. (“A Survey of Botnet and Botnet Detection”) and Vania et al. (“A Review on Botnet and Detection Technique”) review various techniques for detecting software robots including signature detection, DNS-based detection, Honeypots (analogous to the trap content referenced above), traffic anomaly detection, and pattern mining detection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-07-03